
	
		II
		112th CONGRESS
		1st Session
		S. 1399
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2011
			Mr. Franken (for
			 himself, Mr. Durbin,
			 Mrs. Gillibrand, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect children affected by immigration
		  enforcement actions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Humane Enforcement and Legal
			 Protections for Separated Children Act or the
			 HELP Separated Children
			 Act.
		2.DefinitionsIn this Act:
			(1)ApprehensionThe term apprehension means
			 the detention, arrest, or custody by officials of the Department or cooperating
			 entities.
			(2)ChildExcept as otherwise specifically provided,
			 the term child has the meaning given to the term in section
			 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)).
			(3)Child welfare agencyThe term child welfare agency
			 means the State or local agency responsible for child welfare services under
			 subtitles B and E of title IV of the Social Security Act (42 U.S.C. 601 et
			 seq.).
			(4)Cooperating entityThe term cooperating entity
			 means a State or local entity acting under agreement with the Secretary.
			(5)DepartmentThe term
			 Department means the Department of Homeland Security.
			(6)Detention facilityThe term detention facility
			 means a Federal, State, or local government facility, or a privately owned and
			 operated facility, that is used to hold individuals suspected or found to be in
			 violation of the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.).
			(7)Immigration enforcement
			 actionThe term
			 immigration enforcement action means the apprehension of,
			 detention of, or request for or issuance of a detainer for, 1 or more
			 individuals for suspected or confirmed violations of the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) by the Secretary or a cooperating
			 entity.
			(8)Local educational agencyThe term local educational
			 agency has the meaning given to the term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(9)NGOThe term NGO means a
			 nongovernmental organization that provides social services or humanitarian
			 assistance to the immigrant community.
			(10)SecretaryExcept as otherwise specifically provided,
			 the term Secretary means the Secretary of the Department.
			3.Apprehension procedures for immigration
			 enforcement-related activities
			(a)Notification
				(1)Advance notificationSubject to paragraph (2), when conducting
			 any immigration enforcement action, the Secretary and cooperating entities
			 shall notify the Governor of the State, the local child welfare agency, and
			 relevant State and local law enforcement before commencing the action, or, if
			 advance notification is not possible, immediately after commencing such action,
			 of—
					(A)the approximate number of individuals to be
			 targeted in the immigration enforcement action; and
					(B)the primary language or languages believed
			 to be spoken by individuals at the targeted site.
					(2)Hours of notificationTo the extent possible, the advance
			 notification required by paragraph (1) should occur during business hours and
			 allow the notified entities sufficient time to identify resources to conduct
			 the interviews described in subsection (b)(1).
				(3)Other notificationWhen conducting any immigration action, the
			 Secretary and cooperating entities shall notify the relevant local educational
			 agency and local NGOs of the information described in paragraph (1) immediately
			 after commencing the action.
				(b)Apprehension proceduresIn any immigration enforcement action, the
			 Secretary and cooperating entities shall—
				(1)as soon as possible and not later than 6
			 hours after an immigration enforcement action, provide licensed social workers
			 or case managers employed or contracted by the child welfare agency or local
			 NGOs with confidential access to screen and interview individuals apprehended
			 in such immigration enforcement action to assist the Secretary or cooperating
			 entity in determining if such individuals are parents, legal guardians, or
			 primary caregivers of a child in the United States;
				(2)as soon as possible and not later than 8
			 hours after an immigration enforcement action, provide any apprehended
			 individual believed to be a parent, legal guardian, or primary caregiver of a
			 child in the United States with—
					(A)free, confidential telephone calls,
			 including calls to child welfare agencies, attorneys, and legal services
			 providers, to arrange for the care of children or wards, unless the Secretary
			 has reasonable grounds to believe that providing confidential phone calls to
			 the individual would endanger public safety or national security; and
					(B)contact information for—
						(i)child welfare agencies in all 50 States,
			 the District of Columbia, all United States territories, counties, and local
			 jurisdictions; and
						(ii)attorneys and legal service providers
			 capable of providing free legal advice or free legal representation regarding
			 child welfare, child custody determinations, and immigration matters;
						(3)ensure that personnel of the Department and
			 cooperating entities do not—
					(A)interview individuals in the immediate
			 presence of children; or
					(B)compel or request children to translate for
			 interviews of other individuals who are encountered as part of an immigration
			 enforcement action; and
					(4)ensure that any parent, legal guardian, or
			 primary caregiver of a child in the United States—
					(A)receives due consideration of the best
			 interests of his or her children or wards in any decision or action relating to
			 his or her detention, release, or transfer between detention facilities;
			 and
					(B)is not transferred from his or her initial
			 detention facility or to the custody of the Secretary until the
			 individual—
						(i)has made arrangements for the care of his
			 or her children or wards; or
						(ii)if such arrangements are impossible, is
			 informed of the care arrangements made for the children and of a means to
			 maintain communication with the children.
						(c)Nondisclosure and retention of information
			 about apprehended individuals and their children
				(1)In generalInformation collected by child welfare
			 agencies and NGOs in the course of the screenings and interviews described in
			 subsection (b)(1) may not be disclosed to Federal, State, or local government
			 entities or to any person, except pursuant to written authorization from the
			 individual or his or her legal counsel.
				(2)Child welfare agency or ngo
			 recommendationNotwithstanding paragraph (1), a child
			 welfare agency or NGO may—
					(A)submit a recommendation to the Secretary or
			 a cooperating entity regarding whether an apprehended individual is a parent,
			 legal guardian, or primary caregiver who is eligible for the protections
			 provided under this Act; and
					(B)disclose information that is necessary to
			 protect the safety of the child, to allow for the application of subsection
			 (b)(4)(A), or to prevent reasonably certain death or substantial bodily
			 harm.
					4.Access to children, local and State courts,
			 child welfare agencies, and consular officials
			(a)In generalThe Secretary shall ensure that all
			 detention facilities operated by or under agreement with the Department
			 implement procedures to ensure that the best interest of the child, including a
			 preference for family unity wherever appropriate, is considered in any decision
			 and action relating to the custody of children whose parent, legal guardian, or
			 primary caregiver is detained as the result of an immigration enforcement
			 action.
			(b)Access to children, State and local courts,
			 child welfare agencies, and consular officialsAt all detention facilities operated by, or
			 under agreement with, the Department, the Secretary shall—
				(1)prominently post
			 in a manner accessible to detainees and visitors and include in detainee
			 handbooks information on the protections of this Act as well as information on
			 potential eligibility for parole or release;
				(2)ensure that individuals who are detained by
			 reason of their immigration status may receive the screenings and interviews
			 described in section 3(b)(1) not later than 6 hours after their arrival at the
			 detention facility;
				(3)ensure that individuals who are detained by
			 reason of their immigration status and are believed to be parents, legal
			 guardians, or primary caregivers of children in the United States are—
					(A)permitted daily phone calls and regular
			 contact visits with their children or wards;
					(B)able to participate fully, and to the
			 extent possible in-person, in all family court proceedings and any other
			 proceeding impacting upon custody of their children or wards;
					(C)able to fully comply with all family court
			 or child welfare agency orders impacting upon custody of their children or
			 wards;
					(D)provided with contact information for
			 family courts in all 50 States, the District of Columbia, all United States
			 territories, counties, and local jurisdictions;
					(E)granted free and confidential telephone
			 calls to child welfare agencies and family courts as often as is necessary to
			 ensure that the best interest of the child, including a preference for family
			 unity whenever appropriate, can be considered;
					(F)granted free and confidential telephone
			 calls and confidential in-person visits with attorneys, legal representatives,
			 and consular officials;
					(G)provided United States passport
			 applications for the purpose of obtaining travel documents for their children
			 or wards;
					(H)granted adequate time before removal to
			 obtain passports and other necessary travel documents on behalf of their
			 children or wards if such children or wards will accompany them on their return
			 to their country of origin or join them in their country of origin; and
					(I)provided with the access necessary to
			 obtain birth records or other documents required to obtain passports for their
			 children or wards; and
					(4)facilitate the ability of detained parents,
			 legal guardians, and primary caregivers to share information regarding travel
			 arrangements with their children or wards, child welfare agencies, or other
			 caregivers well in advance of the detained individual’s departure from the
			 United States.
				5.Memoranda of understandingThe Secretary shall develop and implement
			 memoranda of understanding or protocols with child welfare agencies and NGOs
			 regarding the best ways to cooperate and facilitate ongoing communication
			 between all relevant entities in cases involving a child whose parent, legal
			 guardian, or primary caregiver has been apprehended or detained in an
			 immigration enforcement action to protect the best interests of the child,
			 including a preference for family unity whenever appropriate.
		6.Mandatory trainingThe Secretary, in consultation with the
			 Secretary of Health and Human Services and independent child welfare experts,
			 shall require and provide in-person training on the protections required under
			 sections 3 and 4 to all personnel of the Department and of States and local
			 entities acting under agreement with the Department who regularly come into
			 contact with children or parents in the course of conducting immigration
			 enforcement actions.
		7.RulemakingNot later than 120 days after the date of
			 the enactment of this Act, the Secretary shall promulgate regulations to
			 implement this Act.
		8.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be unconstitutional, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
		9.Report on
			 protections for children impacted by immigration enforcement
			 activities
			(a)Requirement for
			 reportNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Secretary shall submit to Congress a
			 report that describes the impact of immigration enforcement activities on
			 children, including children who are citizens of the United States.
			(b)ContentThe
			 report submitted under subsection (a) shall include for the previous 1-year
			 period an assessment of—
				(1)the number of
			 individuals removed from the United States who are the parent of a child who is
			 a citizen of the United States;
				(2)the number of
			 occasions in which both parents or the primary caretaker of such a child was
			 removed from the United States;
				(3)the number of
			 children who are citizens of the United States who leave the United States with
			 parents who are removed;
				(4)the number of
			 such children who remained in the United States after the removal of a
			 parent;
				(5)the age of each
			 such child at the time a parent is removed; and
				(6)the number of
			 instances in which such a child whose parent is apprehended, detained, or
			 removed is referred to the local child welfare agency by officers or employees
			 of the Department.
				
